Citation Nr: 1202731	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-24 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right carpal tunnel syndrome (CTS).

3.  Entitlement to service connection for a left carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from July 1996 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In September 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT


Right and left CTS is not shown either in service or for several years following the Veteran's separation from service and competent and credible evidence fails to identify a nexus between any currently existing right or left carpal tunnel syndrome and the Veteran's period of service or any event thereof.


CONCLUSIONS OF LAW

1.  Right carpal tunnel syndrome was not incurred in or aggravated by military service. 38 U.S.C.A. §§ 1101, 1131, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

2.  Left carpal tunnel syndrome was not incurred in or aggravated by military service. 38 U.S.C.A. §§ 1101, 1131, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements were met in this case by letters sent to the Veteran in March and April 2009.  The letters advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the March and April 2009 letters.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's enlistment and service treatment records, private, and VA medical records are in the file.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of claims for disability compensation, the assistance provided to the claimant shall include providing medical examinations or obtaining medical opinions when such examinations or opinions are necessary to make a decision on the claims.  An examination or opinion shall be treated as being necessary to make a decision on a claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claims.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).

While the Veteran was not provided a VA examination for carpal tunnel syndrome, the Board finds that an examination is not required in this case.  There is no evidence of right and left carpal tunnel syndrome during military service.  The Veteran testified that he experience numbness and tingling in his hands in service, but the service treatment records do not support that, and the first evidence of any complaints of bilateral hand edema and discomfort is in July 2007, or 8 years following his separation from military service.  The Veteran filed a claim for service connection in March 2009 almost ten years following his separation from military service.  For the reasons explained below, the Board finds that the claimant and his representative's statements regarding the appellant having such problems since service are not credible.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service); McClendon v. Nicholson, 20 Vet. App. 79 (2006); Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 1356 Cir. 2003) (holding that if the evidence of record does not establish that the Veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim and therefore VA does not have an obligation to provide the claimant with such an examination or obtain an opinion because "a medical examination or opinion generally could not fill the gap left by the other evidence in establishing a service connection."); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history).  A "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).


Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Right and Left CTS

The Veteran contends that his bilateral carpal tunnel syndrome was caused by his military service including his duties involving having to repetitively and manually remove the heavy weapons barrels as well as load the heavy missiles and shells into the Bradley fighting vehicle.  He testified that he suffered numbness and tingling in his hands during service.

As stated above, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service. 38 C.F.R. § 3.303(d). 

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The Board notes that the claims file does not contain a nexus opinion which relates either right or left CTS to service or any incident of service.  

The Veteran's service treatment records are entirely silent as to any injuries, complaints, treatment, or diagnosis of either hand.  Further, there is no competent and credible evidence of continuity of symptomatology after service. 

The post-service record is negative for diagnoses of any chronic disability of the right and left hands until approximately March 2007 when the Veteran was seen at the VAMC clinic reporting swelling of his hands for 2 weeks.  The examiner noted no pitting edema at that time.  He was scheduled to see a primary care physician later that month but did not report for his appointment.

In a June 2008 VAMC clinic report, hand edema of an unknown etiology was noted.  It was thought to possibly be a result of his medications.  The examiner did not believe it was due to CTS.  X-rays were scheduled to determine if it was due to lymph node edema.

In November 2008 he was diagnosed with bilateral CTS, and underwent a right carpal tunnel release that month.

In sum, the long gap between service separation and the first evidence of complaints, symptoms and diagnoses is compelling evidence against finding continuity.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991)

The Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with swelling, as well as with tingling and numbness in his hands, since service.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also acknowledges that the Veteran and his representative are competent to give evidence about what they see. Id.   However, upon review of the claims folders, the Board finds that lay assertions regarding current disorders since service are not credible.  In this regard, the lay claims are contrary to what is found in the post-service medical records including the March 2007 VAMC clinic treatment record reporting that the Veteran had a two week history of swelling problems with his hands.  The Board also finds it significant that the Veteran did not refer to any problems with his hands when he submitted his initial claim in July 1999 which included claims for service connection for back and knee disorders.  If he did have bilateral CTS problems since service, it would appear only logical that he would claim such disability at that time.  See Shaw v. Principi, 3 Vet. App. 365 (1992).

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for CTS for almost 10 years following his separation from military service than the Veteran's, and his representative's claims. Therefore, entitlement to service connection for right and left carpal tunnel syndrome, based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b). 

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a causal association or link between the Veteran's post-service CTS and an established injury, disease, or event of service origin. See 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

As to the lay assertions that the claimant's CTS disorder were caused by his military service, the Board finds that these conditions may not be diagnosed by their unique and readily identifiable features and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his right and left carpal tunnel syndrome were caused by service are not credible.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Veteran is competent to testify that he experienced tingling and numbness in his hands during service, but he is not competent to provide a medical diagnosis of carpal tunnel syndrome, or to provide the necessary nexus to service.  Additionally, although he testified to experiencing tingling and number in service, the Board finds that testimony less credible in light of the negative service treatment records, and the fact that in March 2007 when the Veteran was seen at the VAMC clinic he reported swelling of his hands for 2 weeks and did not indicate the disability was of 8 or more years duration.

Based on the discussion above, the Board also finds that service connection for carpal tunnel syndrome is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin. See 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claims of service connection for right and left carpal tunnel syndrome must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for right, carpal tunnel syndrome is denied. 

Entitlement to service connection for left, carpal tunnel syndrome is denied. 


REMAND

A review of the record discloses a need for further development prior to appellate review of the Veteran's claim for tinnitus.  Specifically, having reviewed the record of evidence, the Board finds that the Veteran should be afforded a VA audiological examination to determine the nature and etiology of his tinnitus.  

The Veteran claims  that while serving on active duty he was regularly exposed to acoustic trauma from working first as a Patriot missile system mechanic and later as a Bradley fighting vehicle crew member, and that he developed tinnitus as a result.   He testified that he wore no protective hearing devices in service.  He wore helmets containing radio equipment to communicate with other crew members which contained no hearing protection.

Service department records indicate that the Veteran's military occupational specialty during service was that of a Bradley fighting vehicle crewmember.  In this instance, the Board accepts the Veteran's account that he sustained acoustic trauma in service as a result of exposure to missile launch noise while serving as a Patriot missile system mechanic and later as a Bradley fighting vehicle crewmember.  However, there is no showing of tinnitus in service or for many years after service and, in addition, competent evidence linking the claimed disorder to service is absent from the claims folder.  

Therefore, the Board remands the appeal to allow the Veteran to be provided with an VA audiological examination and obtain a nexus opinion regarding his tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  After completion of the foregoing, the AMC/RO should schedule the Veteran for a VA audiological examination.  The claims file and a copy of this remand should be made available to the examiner for review in connection with the examination.  All audiological findings should be reported.  If current tinnitus is shown, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such tinnitus is causally related to the Veteran's active duty service, including presumed noise exposure during service.  The examiner should note that noise exposure during service is to be presumed.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  In writing his or her report, the examiner should note having reviewed the claims file, to include all related service treatment records.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination or to cooperate with the examiner without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011). 

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim.  If the benefits sought remain denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


